50 F.3d 7
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Julius E. RUFFIN, Plaintiff-Appellant,v.Larry D. HUFFMAN;  David K. Smith;  T. Bert, InstitutionalHealth and Safety Inspector, Defendants-Appellees.
No. 94-7331.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 16, 1995.Decided Mar. 20, 1995.

Julius E. Ruffin, appellant pro se.  Lance Bradford Leggitt, Office of the Attorney General of Virginia, Richmond, VA, for appellees.
Before HAMILTON and MOTZ, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals the district court's order denying his request for a temporary restraining order and for preliminary injunctive relief.


2
The denial of a temporary restraining order is not ordinarily appealable.  See Virginia v. Tenneco, Inc., 538 F.2d 1026, 1029-30 (4th Cir.1976);  Drudge v. McKernon, 482 F.2d 1375, 1376 (4th Cir.1973).  Because the case presents no exceptional circumstances, we decline to review the denial of a temporary restraining order, and dismiss the appeal as it pertains to that order.


3
However, the denial of injunctive relief is reviewable and may be immediately appealed.  See 28 U.S.C. Sec. 1292(a) (1988).  Our review of the record and the district court's opinion discloses that this portion of the appeal is without merit.  Accordingly, finding no abuse of discretion, we affirm the denial of injunctive relief on the reasoning of the district court.  Ruffin v. Huffman, No. CA-94-538-R (W.D.Va. Oct. 20, 1994).


4
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED IN PART AND DISMISSED IN PART